Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is made and entered into
effective as of                       (the “Effective Date”) by and between
Silicon Laboratories Inc., a Delaware corporation, and                (the
“Employee”).

 

WHEREAS, the Company considers the continued availability of the Employee’s
services to be in the best interest of the Company and its stockholders, and
desires to reduce (a) the potential distraction of the Employee occasioned by
the possibility of a Change in Control of the Company and (b) the likelihood
that the Employee would seek other employment following the announcement of a
Change in Control of the Company and if such announced transaction were not
consummated, the Company would be seriously harmed.

 

NOW, THEREFORE, in consideration of these premises, the parties agree that the
following shall constitute the agreement between the Company and the Employee:

 

1.                                      Definitions.  Whenever the following
terms are used in this Agreement, they shall have the meaning specified below
unless the context clearly indicates to the contrary:

 

1.01                        “Administrator” shall mean the Board or its
delegate.

 

1.02                        “Board” shall mean the Board of Directors of the
Company.

 

1.03                        “Cause” shall mean the commission of any act of
fraud, embezzlement or dishonesty by the Employee, any unauthorized use or
disclosure by Employee of confidential information or trade secrets of the
Company or any intentional wrongdoing by Employee, whether by omission or
commission, which adversely affects the business or affairs of the Company in a
material manner.

 

1.04                        “Change in Control” means and includes each of the
following:

 

(a)A transaction or series of transactions (other than an offering of the
Company’s shares of Common Stock to the general public through a registration
statement filed with the United States Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new director(s) (other
than a director designated by a person who shall have entered into an agreement
with the Company to effect a transaction described in Section 1.04(a) or
Section1.04(c) hereof) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

1

--------------------------------------------------------------------------------


 

(i)Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

(ii)After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1.04(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

(d)The Company’s stockholders approve a liquidation or dissolution of the
Company.

 

Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change in Control hereunder if it is effected for the purpose
of changing the place of incorporation or form of organization of the ultimate
parent entity (including where the Company is succeeded by an issuer
incorporated under the laws of another state, country or foreign government for
such purpose and whether or not the Company remains in existence following such
transaction) where all or substantially all of the persons or group that
beneficially own all or substantially all of the combined voting power of the
Company’s voting securities immediately prior to the transaction beneficially
own all or substantially all of the combined voting power of the Company in
substantially the same proportions of their ownership after the transaction.

 

1.05                        A “Change in Control Termination” shall mean a
termination of employment of the Employee during the Protected Period for which
a Notice of Termination has been provided to the other party where such
termination results from (a) termination by the Company or a party effecting a
Change in Control of the Company other than for Employee’s death, Employee’s
Permanent Disability or for Cause, or (b) the Employee resigns with Good Reason.

 

1.06                        “Code” shall mean the Internal Revenue Code of 1986,
as amended.

 

1.07                        “Company” shall mean Silicon Laboratories Inc., a
Delaware corporation, and, following any Change in Control, any Successor
Entity.

 

1.08                        “Date of Termination” shall mean the date, as the
case may be, for the following events: (a) if the Employee’s employment is
terminated by death, the date of death; (b) if the Employee’s employment is
terminated due to a Permanent Disability, 30 days after the Notice of
Termination is given (provided that the Employee shall not have returned to the
performance of his or her duties on a full-time basis during such period);
(c) if the Employee’s employment is terminated pursuant to a termination for
Cause, the date specified in the Notice of Termination; (d) if the Employee’s
employment is terminated in a Change in Control Termination, the date specified
in the Notice of Termination; and (e) if the Employee’s employment is terminated
for any other reason, 15 days after delivery of the Notice of Termination unless
otherwise agreed by the Employee and the Company.

 

1.09                        “Disability” shall mean that the Employee is unable,
by reason of injury, illness or other physical or mental impairment, to perform
the essential functions of the position for which the Employee is employed, even
with a reasonable accommodation, which inability is certified by a licensed
physician reasonably acceptable to the Company.

 

1.10                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

1.11                        “Good Reason” shall mean the occurrence of any of
the following, without the Employee’s express written consent, within a
Protected Period:

 

2

--------------------------------------------------------------------------------


 

(a)                                 a material diminution in any of the
Employee’s authority, duties, or responsibilities compared to the time
immediately prior to the Protected Period.  For the avoidance of doubt, a
requirement that an individual who previously reported directly to the Board
report to a corporate officer or other employee instead of directly to the Board
shall constitute a material diminution in the Employee’s authority, duties and
responsibilities;

 

(b)                                 a reduction in the Employee’s (i) base
salary by 10% or more or (ii) a reduction in total target cash compensation
(including base salary and Target Variable Compensation) by more than 10%, in
each case, compared to the time immediately prior to the Protected Period;

 

(c)                                  a material diminution in the budget over
which the Employee retains authority; or

 

(d)                                 a material change in the geographic location
at which the Employee must perform the services (including, without limitation,
a change in the Employee’s assigned workplace that increases the Employee’s
one-way commute by more than 35 miles).

 

No termination of employment with the Company by the Employee shall be treated
as being for Good Reason unless the Employee gives written notice to the
Administrator advising the Company of such resignation (along with the reason
for such resignation) within 60 days after the time that the facts or
circumstances constituting Good Reason initially arise and provides the Company
a cure period of 30 days following such date and such resignation is effective
prior to the 60th day following the end of such cure period.

 

1.12                        “Notice of Termination” shall mean a written notice
that indicates the Date of Termination and the basis for termination, including
in the case of resignation for Good Reason, the particular facts and
circumstances asserted as giving rise to Good Reason.

 

1.13                        “Permanent Disability” shall mean if, as a result of
the Employee’s Disability, the Employee shall have been absent from his or her
duties with the Company on a full-time basis for a total of 6 months of any
consecutive 8 month period.

 

1.14                        “Protected Period” shall mean a period
(a) commencing upon the earlier of (i) execution by the Company of a definitive
agreement, the consummation of which would constitute a Change in Control (and
such Change in Control contemplated by the definitive agreement does in fact
occur) or (ii) 90 days prior to a Change in Control and (b) ending 18 months
after such Change in Control.

 

1.15                        “Separation from Service” means the date upon which
the Employee dies, retires, or otherwise has a termination of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.  To the greatest extent
permissible consistent with Section 409A, a Separation from Service shall
include any termination of the employee-employer relationship between the
Employee and the Company for any reason, voluntary or involuntary, with or
without Cause, including, without limitation, a termination by reason of
resignation (whether for Good Reason or otherwise), discharge (with or without
Cause), Permanent Disability, death or retirement.

 

1.16                        “Target Variable Compensation” shall mean total
annual bonus, commission or other short term cash incentive compensation at 100%
of targeted performance.

 

1.17                        “Willful” shall mean not in good faith and without
reasonable belief that an act or omission was in the best interest of the
Company.

 

2.                                      Term.  This Agreement shall be effective
until the first anniversary of the Effective Date, and shall annually renew
automatically for 3 additional one year periods ending on each subsequent
anniversary unless either party delivers written notice of termination of this
Agreement to the other party at least 90 days prior to the applicable
anniversary of the Effective Date.  Notwithstanding the foregoing, this
Agreement shall not terminate and the Company shall not be entitled to deliver
such notice of termination (a) while the Company is party to a definitive
agreement, the consummation of which would constitute a Change in Control or
(b) during the 18 month period following a Change in Control. 

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this Agreement shall terminate earlier if (a) the
Agreement is mutually terminated by the parties or (b) Employee’s employment is
terminated in a manner that does not constitute a Change in Control Termination.

 

3.                                      Compensation and Benefits Upon
Termination of Employment.

 

3.01                        Severance Benefits.  If there is a Change in Control
Termination, then, subject to Section 3.02 and the terms and conditions of
Exhibit A hereto, including the requirement to execute and not revoke the
release of claims and separation agreement attached hereto as Exhibit B, the
Employee shall receive the following payments and benefits, which are in
addition to any amounts owed to Employee as earned but unpaid wages through the
Date of Termination and accrued but unused vacation,  if any, through the Date
of Termination.  Notwithstanding any provision of this Agreement to the
contrary, no payment or benefit shall be provided to the Employee pursuant to
this Agreement unless a Change in Control is consummated within the Protected
Period.

 

(a)                                 An amount equal to 100% of the Employee’s
annual base salary.  For purposes of this clause, base salary shall be defined
as the greater of (x) the Employee’s base salary at the time of the Change in
Control or (y) the Employee’s base salary at the time of the Change in Control
Termination.  Such cash payment shall be payable in a single sum on the later of
(i) sixtieth (60th) day following the Employee’s Separation from Service or
(ii) the date of the Change in Control.

 

(b)                                 An amount equal to the greatest of (x) 100%
of the Employee’s full Target Variable Compensation for the last full fiscal
year of the Company preceding the Change in Control, (y) 100% of the Employee’s
full Target Variable Compensation for the last full fiscal year of the Company
preceding the Change in Control Termination or (z) 100% of the Employee’s full
Target Variable Compensation for the full fiscal year of the Company in which
the Change in Control Termination occurs. Such cash payment shall be payable in
a single sum on the later of (i) sixtieth (60th) day following the Employee’s
Separation from Service or (ii) the date of the Change in Control.

 

(c)                                  Any stock options granted to the Employee
by the Company that are outstanding immediately prior to but have not vested as
of the date of the Change in Control Termination shall become 100%  vested as of
the later of the Date of Termination or the date of the Change in Control (but
immediately prior to the consummation thereof).  Any stock option may be
exercised by the Employee until the earlier of (i) one year (following the Date
of Termination, or (ii) the original expiration date of the award (subject to
any right that the Company may have to terminate such awards in connection with
the Change in Control).

 

(d)                                 Any restricted stock or restricted stock
units granted to the Employee by the Company that are outstanding immediately
prior to but have not vested as of the date of the Change in Control Termination
shall become 100%  vested as of the date of the later of the Date of Termination
or the date of the Change in Control (but immediately prior to the consummation
thereof).

 

(e)                                  With respect to any market stock units
granted to the Employee by the Company, 100% of the Target Units (as defined in
the market stock unit award agreement) less any previously vested units shall be
deemed Vested Units (as defined in the market stock unit award agreement) as of
the date of the later of the Date of Termination or the date of the Change in
Control (but immediately prior to the consummation thereof).

 

(f)                                   With respect to any performance stock
units granted to the Employee by the Company, 100% of the Target Units (as
defined in the performance stock unit award agreement) less any previously
vested units shall be deemed Vested Units (as defined in the market stock unit
award agreement) as of the date of the later of the Date of Termination or the
date of the Change in Control (but immediately prior to the consummation
thereof).

 

(g)                                  The Company will pay Employee a fully
taxable lump sum amount that, after deduction of federal, state and local income
and employment taxes determined at the highest marginal rates applicable to the
Employee, will result in the Employee retaining an amount equal to 12 months of
the premiums that would be charged, as of the Date of Termination, for group
health continuation coverage for Employee and Employee’s covered dependents
pursuant to Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended and any state law equivalent (“COBRA”).  The Employee may, but
is not obligated to, use such payment toward the cost of COBRA premiums.

 

4

--------------------------------------------------------------------------------


 

3.02                        Federal Excise Tax Under Section 4999 of the Code.

 

(a)                                 Excess Parachute Payments.  Notwithstanding
any provision of this Agreement to the contrary, if any payment or benefit
Employee would receive pursuant to this Agreement or otherwise (collectively,
the “Payments”) would constitute a “parachute payment” within the meaning of
Section 280G of the Code, and, but for this Section 3.02(a), would be subject to
the excise tax imposed by Section 4999 of the Code or any similar or successor
provision (the “Excise Tax”), then the aggregate amount of the Payments will be
either (i) the largest portion of the Payments that would result in no portion
of the Payments (after reduction) being subject to the Excise Tax or (ii) the
entire Payments, whichever amount after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes), results in Employee’s receipt, on an after-tax basis, of the
greatest amount of the Payments.  Any reduction in the Payments required by this
Section will be made in the following order: (i) reduction of cash payments;
(ii) reduction of accelerated vesting of equity awards other than stock options;
(iii) reduction of accelerated vesting of stock options; and (iv) reduction of
other benefits paid or provided to Employee.  In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of Employee’s equity
awards.  If two or more equity awards are granted on the same date, the
accelerated vesting of each award will be reduced on a pro-rata basis.

 

(b)                                 Determination by Tax Firm.  The professional
firm engaged by the Company for general tax purposes as of the day prior to the
date of the event that might reasonably be anticipated to result in Payments
that would otherwise be subject to the Excise Tax will perform the foregoing
calculations.  If the tax firm so engaged by the Company is serving as
accountant or auditor for the acquiring company, the Company will appoint a
nationally recognized tax firm to make the determinations required by this
Section.  The Company will bear all expenses with respect to the determinations
by such firm required to be made by this Section.  The Company and Employee
shall furnish such tax firm such information and documents as the tax firm may
reasonably request in order to make its required determination.  The tax firm
will provide its calculations, together with detailed supporting documentation,
to the Company and Employee as soon as practicable following its engagement. 
Any good faith determinations of the tax firm made hereunder will be final,
binding and conclusive upon the Company and Employee.

 

4.                                      No Mitigation.  The Employee shall not
be required to mitigate the amount of any payments provided for by this
Agreement by seeking employment or otherwise, nor shall the amount of any cash
payments or benefits provided under this Agreement be reduced by any
compensation or benefits earned by the Employee after his or her Date of
Termination.

 

5.                                      Limitation on Rights.

 

5.01                        No Employment Contract.  This Agreement shall not be
deemed to create a contract of employment between the Company and the Employee
and shall not create any right in the Employee to continue in the Company’s
employment for any specific period of time.  This Agreement shall not restrict
the right of the Company to terminate the employment of Employee for any reason,
or no reason at all, or restrict the right of the Employee to terminate his or
her employment.

 

5.02                        No Other Exclusions.  This Agreement shall not be
construed to exclude the Employee from participation in any other compensation
or benefit programs in which he or she is specifically eligible to participate
either prior to or following the Effective Date of this Agreement, or any such
programs that generally are available to other Employee personnel of the
Company.

 

6.                                      Tax Withholding.  All payments made and
benefits provided pursuant to this Agreement will be subject to withholding of
applicable taxes.

 

5

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

7.01                        Administration.  The Administrator shall administer
this Agreement and the benefits provided for herein.

 

7.02                        Assignment and Binding Effect.

 

(a)                                 No right or interest to or in this
Agreement, or any payment or benefit to the Employee under this Agreement shall
be assignable by the Employee except by will or the laws of descent and
distribution.  No right, benefit or interest of the Employee hereunder shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation or set off in respect of any claim, debt or obligation, or
to execution, attachment, levy or similar process or assignment by operation of
law.  Any attempt, voluntarily or involuntarily, to effect any action specified
in the immediately preceding sentences shall, to the full extent permitted by
law, be null, void and of no effect; provided, however, that this provision
shall not preclude the Employee from designating one or more beneficiaries to
receive any amount that may be payable to the Employee under this Agreement
after his or her death and shall not preclude the legal representatives of the
Employee’s estate from assigning any right hereunder to the person or persons
entitled thereto under his or her will, or, in the case of intestacy, to the
person or persons entitled thereto under the laws of intestacy applicable to his
or her estate.  However, this Agreement shall be assignable by the Company to,
binding upon and inure to the benefit of any successor of the Company, and any
successor shall be deemed substituted for the Company upon the terms and subject
to the conditions hereof.

 

(b)                                 The Company will require any successor
(whether by purchase of assets, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform all of the obligations of the Company under this
Agreement (including the obligation to cause any subsequent successor to also
assume the obligations of this Agreement) unless such assumption occurs by
operation of law.

 

7.03                        No Waiver.  No waiver of any term, provision or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed or construed as a further or continuing waiver of any
such term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.  Without limiting the generality of the foregoing,
the failure by Employee to exercise his or her right to terminate his or her
employment for Good Reason under Section 4.01 above shall not operate as a
waiver by Employee of his or her right to terminate for Good Reason based upon
any subsequent act or omission of the Company that constitutes Good Reason.

 

7.04                        Rules of Construction.

 

(a)                                 This Agreement has been executed in, and
shall be governed by and construed in accordance with the laws of the State of
Texas without regard to the principles of conflict of laws.

 

(b)                                 Captions contained in this Agreement are for
convenience of reference only and shall not be considered or referred to in
resolving questions of interpretation with respect to this Agreement.

 

(c)                                  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of any party hereto will not be materially or
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(d)                                 It is intended that any amounts payable
under this Agreement shall either be exempt from or comply with Section 409A of
the Code (including the Treasury regulations and other published guidance
relating thereto) so as not to subject the Employee to payment of any additional
tax, penalty or interest imposed under Section 409A. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Employee.

 

6

--------------------------------------------------------------------------------


 

However, the Company does not guarantee any particular tax effect for income
provided to the Employee pursuant to this Agreement. In any event, except for
the Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to the Employee, the Company shall not be
responsible for the payment of any taxes, penalties, interest, costs, fees,
including attorneys’ fees or accountants’ fees, or other liability incurred by
the Employee in connection with compensation paid or provided to the Employee
pursuant to this Agreement. Notwithstanding anything else contained herein to
the contrary, nothing in this Agreement is intended to constitute, nor does it
constitute, tax advice, and in all cases, the Employee should obtain and rely
solely on the tax advice provided by the Employee’s own independent tax advisors
(and not the Company, any of the Company’s affiliates, or any officer, employee
or agent of the Company or any of its affiliates).

 

7.05                        Notices.  Any notice required or permitted by this
Agreement shall be in writing, delivered by hand or sent by registered or
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized courier service (regularly providing proof of delivery) or by
facsimile or telecopy, addressed to the Board and the Company and, if other than
the Board, the Administrator, at the Company’s then principal office, or to the
Employee at the address set forth in the records of the Company, as the case may
be, or to such other address or addresses the Company or the Employee may from
time to time specify in writing.  Notices shall be deemed given:  (i) when
delivered if delivered personally (including by courier); (ii) on the third day
after mailing, if mailed, postage prepaid, by registered or certified mail
(return receipt requested); (iii) on the day after mailing if sent by a
nationally recognized overnight delivery service which maintains records of the
time, place, and recipient of delivery; and (iv) upon receipt of a confirmed
transmission, if sent by telecopy or facsimile transmission.

 

7.06                        Modification.  This Agreement may be modified only
by an instrument in writing signed by the Employee and an authorized
representative of the Company.

 

7.07                        Entire Agreement.  This Agreement constitutes the
entire agreement between the Company and the Employee concerning the subject
matter hereof, and supersedes all other agreements, whether written or oral,
with respect to such subject matter (including, but not limited to, any
conflicting provision in any past or future equity award agreements, unless such
future equity award agreements specifically reference this Agreement and specify
that such equity award agreement is intended to supersede some portion of this
Agreement).  This is an integrated agreement.  For the avoidance of doubt, this
Agreement does not supersede any confidentiality, non-solicitation,
non-competition or similar agreements.

 

7.08                        Counterparts.  This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original.  Copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

7.09                        Good Faith Determinations.  No member of the Board
shall be liable, with respect to this Agreement, for any act, whether of
commission or omission, taken by any other member of the Board or by any
officer, agent, or employee of the Company, nor, excepting circumstances
involving his or her own bad faith, for anything done or omitted to be done by
himself or herself.  The Company shall indemnify and hold harmless each member
of the Board from and against any liability or expense hereunder, except in the
case of such member’s own bad faith.

 

7.10                        Arbitration.  Any controversy arising out of or
relating to this Agreement, its enforcement, arbitrability or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of or relating in
any way to the subject matter contained herein, shall be submitted to final and
binding arbitration.  Any arbitration hereunder shall be in Travis County, Texas
before a sole arbitrator selected from Judicial Arbitration and Mediation
Services, Inc., or its successor (“JAMS”), or if JAMS is no longer able to
supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association.  Final resolution of any dispute through arbitration
may include any remedy or relief which the Arbitrator deems just and equitable,
including any and all remedies provided by applicable state or federal
statutes.  At the conclusion of the arbitration, the Arbitrator shall issue a
written decision that sets forth the essential findings and conclusions upon
which the Arbitrator’s award or decision is based.  Any award or relief granted
by the Arbitrator hereunder shall be final and binding on the parties hereto and
may be enforced by any court of competent jurisdiction.

 

7

--------------------------------------------------------------------------------


 

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement or the subject matter contained
herein.  The parties further agree that in any proceeding to enforce the terms
of this Agreement, the nonprevailing party shall pay (1) the prevailing party’s
reasonable attorneys’ fees and costs incurred in connection with resolution of
the dispute in addition to any other relief granted, and (2) all costs of the
arbitration, including, but not limited to, the arbitrator’s fees, court
reporter fees, and any and all other administrative costs of the arbitration,
and that the nonprevailing party promptly shall reimburse the prevailing party
for any portion of such costs previously paid by the prevailing party.  The
arbitrator shall resolve any dispute as to the reasonableness of any fee or
cost.

 

SILICON LABORATORIES INC.

EMPLOYEE

 

 

 

 

By:

                                       

 

 

Name:

Name:

 

 

Title:

 

 

 

Date:

Date:

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Employee’s receipt of any severance payment or benefits pursuant to this
Agreement is subject to Employee signing and not revoking the separation
agreement and release of claims set forth in Exhibit B (the “Release”) and
provided such Release becomes effective by the 60th day following Employee’s
termination of employment or such earlier date required by the release (such
effectiveness deadline, the “Release Deadline”).  No severance payments or
benefits will be paid or provided until the Release becomes effective.  If the
Release does not become effective and irrevocable by the Release Deadline,
Employee will forfeit any rights to severance or benefits under this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, no severance pay or
benefits to be paid or provided to Employee, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Code Section 409A, and the
final regulations and any guidance promulgated thereunder (“Section 409A”)
(together, the “Deferred Payments”) will be paid or otherwise provided until
Employee has a Separation from Service.  Similarly, no severance payable to
Employee, if any, pursuant to this Agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Employee has a Separation from Service.

 

Any severance payments or benefits under this Agreement that would be considered
Deferred Payments will be paid on, or, in the case of installments, will not
commence until, the 60th day following Employee’s Separation from Service.  Any
installment payments that would have been made to Employee during the 60 day
period immediately following Employee’s Separation from Service, but for the
preceding sentence, will be paid to Employee on the 60th day following
Employee’s Separation from Service and the remaining payments shall be made as
provided in this Agreement.

 

If upon or following a Change in Control the tax imposed by Section 4999 of the
Code, or any similar or successor tax, (the “Excise Tax”) would apply absent
this provision, because of the Change in Control, to any payments, benefits
and/or amounts received by Employee as severance benefits or otherwise,
including, without limitation, any amounts received or deemed received, within
the meaning of any provision of the Code, by Employee as a result of (and not by
way of limitation) any automatic vesting, lapse of restrictions and/or
accelerated target or performance achievement provisions, or otherwise,
applicable to outstanding grants or awards to Employee under any of the
Company’s equity incentive plans or agreements (collectively, the “Total
Payments”), then Employee’s benefits under this Agreement shall be either
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Employee on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. 
Unless the Employee elects otherwise, the Company shall reduce or eliminate the
Total Payments by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any accelerated vesting of stock options, then
by reducing or eliminating any accelerated vesting of other equity-based awards,
then by reducing or eliminating any other remaining Total Payments.

 

Any determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes.  For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.

 

Notwithstanding any provision of this Agreement to the contrary, if the Employee
is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-l(i) as of the date of the Employee’s Separation from Service,
the Employee shall not be entitled to any payment or benefit that constitutes
nonqualified deferred compensation under Code Section 409A until the earlier of
(1) the date which is 6 months and 1 day after the Employee’s Separation from
Service for any reason other than death, or (2) the date of the Employee’s
death.

 

9

--------------------------------------------------------------------------------


 

Any amounts otherwise payable to the Employee upon or in the 6 month period
following the Employee’s Separation from Service that are not so paid by reason
of this paragraph shall be paid (without interest) on the first business day
after the date that is 6 months after the Employee’s Separation from Service
(or, if earlier, as soon as  practicable, and in all events within 10 business
days, after the date of the Employee’s death).  The payment timing provisions of
this paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS AND SEPARATION AGREEMENT

 

This Release of Claims and Separation Agreement (the “Agreement”) is made by and
between Silicon Laboratories Inc., a Delaware corporation (the “Company”) and
                (“Employee”). The Employee and the Company may be referred to
herein as the “Parties.”

 

WHEREAS, if there is a Change in Control Termination, and subject to the terms
and conditions of Exhibit A hereto, including the requirement to execute and not
revoke this Agreement, Employee shall receive the severance pay and benefits set
forth in Section 4 of Employee’s Change in Control Agreement, dated
             , 201  (the “CIC Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises and benefits set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Separation Payments.  In consideration
for Employee signing and not revoking this Agreement and complying with
Employee’s obligations under the COC Agreement and obligations hereunder, the
Company will provide the severance compensation and benefits to Employee as
provided in Section 4 of the CIC Agreement and Exhibit A thereof.

 

2.                                      Employee’s General Release.  In exchange
for the consideration provided to Employee under this Agreement, and except as
otherwise set forth in this Agreement, Employee hereby generally and completely
releases, acquits and forever discharges the Company, its parent, subsidiaries,
other corporate affiliates, predecessors, successors and assigns from any and
all claims, liabilities and obligations, both known and unknown, arising out of
or in any way related to Employee’s employment with the Company or the
termination of that employment.  Excluded from the Employee’s General Release
are the following:  (i) any claims that may arise from events that occur after
the date this Agreement is executed; (ii) any rights or claims for
indemnification Employee may have pursuant to any written indemnification
agreement with the Company to which Employee is a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (iii) any rights
that, as a matter of law, whether by statute or otherwise, may not be waived,
such as claims for workers’ compensation benefits or unemployment insurance
benefits; and (iv) any claims for breach of this Agreement.  In addition,
nothing in this Agreement prevents Employee from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission (“EEOC”) or its state equivalent, the United States Department of
Labor (“DOL”) or its state equivalent, or any other government agency or entity,
or from exercising any rights pursuant to Section 7 of the National Labor
Relations Act (“NLRA”), or from taking any action protected under the
whistleblower provisions of federal law or regulation, none of which activities
shall constitute a breach of the release herein or a breach of any
non-disparagement, confidentiality or any other clauses in the CIC Agreement. 
Employee acknowledges and agrees, however, that Employee is waiving, to the
fullest extent permitted by law, Employee’s right to any monetary recovery
should any governmental agency or entity pursue any claims on Employee’s behalf.

 

3.                                      Employee’s ADEA Waiver.  Employee hereby
acknowledges that Employee is knowingly and voluntarily waiving and releasing
any rights Employee may have under the Age Discrimination in Employment Act, as
amended (the “ADEA”), and that the consideration given to Employee for the
waiver and release in this Agreement is in addition to anything of value to
which Employee was already entitled.  Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that:
(a) Employee’s waiver and release do not apply to any rights or claims that may
arise after the date Employee signs this Agreement; (b) Employee should consult
with an attorney prior to signing this Agreement (although Employee may
voluntarily decide not to do so); (c) Employee has 21 days to consider this
Agreement (although Employee may choose voluntarily to sign this Agreement
sooner); (d) Employee has 7 days following the date Employee signs this
Agreement to revoke this Agreement (in a written revocation sent to and received
the Company’s Chief Executive Officer); and (e) this Agreement will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after Employee signs this Agreement
provided that Employee does not revoke it before such date (the “Effective
Date”).

 

11

--------------------------------------------------------------------------------


 

4.                                      No Admissions.  By entering into this
Agreement, the Parties make no admission that they have engaged, or are now
engaging, in any unlawful conduct.  The Parties understand and acknowledge that
this Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.

 

5.                                      Entire Agreement; No Oral Modification;
Counterparts; PDF.  This Agreement and the CIC Agreement (including any exhibits
and documents incorporated by reference) is intended to be the entire agreement
between the parties and supersedes and cancels any and all other and prior
agreements, written or oral, between the parties regarding this subject matter,
except and as limited to any confidentiality, non-solicitation or
non-competition, non-disparagement, proprietary rights or any other agreement
which may exist and which survives the termination of Employee’s employment.  It
is agreed that there are no collateral agreements or representations, written or
oral, regarding the terms and conditions of Employee’s separation of employment
with the Company and settlement of all claims between the parties other than
those set forth in this Agreement and the CIC Agreement.  This Agreement may be
amended only by a written instrument executed by all parties hereto.  This
Agreement may be executed in two or more counterparts, which when taken
together, shall constitute an original agreement.  Executed originals
transmitted by electronically as PDF files (or their equivalent) shall have the
same force and effect as a signed original.

 

THE PARTIES HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND
EVERY PROVISION CONTAINED HEREIN.  THE PARTIES HAVE EXECUTED THIS AGREEMENT ON
THE DATES SHOWN BELOW.

 

 

SILICON LABORATORIES INC.

 

 

 

 

Dated:

                      

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

Dated:

                      

 

Signature:

 

 

 

 

 

 

 

Name:

 

 

12

--------------------------------------------------------------------------------